IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                       RENDERED: MARCH 25, 2021
                                                            NOT TO BE PUBLISHED


                  Supreme Court of Kentucky
                                   2019-SC-0445-MR

MARCELLUS PHAGAN                                                            APPELLANT



                  ON APPEAL FROM MCCRACKEN CIRCUIT COURT
V.                 HONORABLE TIMOTHY KALTENBACH, JUDGE
                               NO. 18-CR-00109



COMMONWEALTH OF KENTUCKY                                                      APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                                       AFFIRMING

      Marcellus Phagan appeals as a matter of right from the judgment of the

McCracken Circuit Court sentencing him to a term of twenty years’

imprisonment following his conviction at a jury trial on rape and sodomy, both

in the second degree. After a careful review, we affirm.

      In 2016 Phagan resided in a trailer in Paducah with his girlfriend,

Modesty Nunn, their infant son, and Nunn’s thirteen-year-old goddaughter,

Ashley.1 Ashley testified that one night in mid-July, she was talking on her cell

phone using the speaker function while she showered. During the

conversation she received a text message telling her to get off the phone while




      1   To protect the child’s privacy, she will be referred to using a pseudonym.
she was showering. Ashley believed the message came from Phagan. She

stored his number in her phone under the name “Mac” with a moneybag emoji

beside the name. After her shower, Ashley went to the living room and began

playing a video game while Phagan sat on the couch.

        Phagan offered to help Ashley with the game when he noticed she was

struggling. After playing together for a time, Phagan pushed Ashley’s head

toward his penis and she performed oral sex on him. He did not ejaculate but

made Ashley promise to tell no one about the event. The pair then went to

Ashley’s room where Phagan told her to undress and they engaged in sexual

intercourse. Phagan did not wear a condom and ejaculated on the bed. Ashley

stated she and Phagan had sex in her bedroom again on August 8, 2016, and

she performed oral sex on him in a car outside a barbershop in November

2017.

        On December 20, 2017, Ashley told her mother, Santana Reed, about the

sexual encounters with Phagan. Reed contacted the McCracken County

Sheriff’s Office to report the crimes. Ashley told the responding deputy Nunn

was not home when the sexual acts occurred. She later testified this was

untrue, but she told the officer that to keep Nunn from being in trouble.

Ashley also reported to the deputy she and Phagan never called or texted one

another.

        Detective Sarah Martin later interviewed Ashley. During the interview,

Ashley showed Det. Martin a text thread between herself and “Mac” from

October 29, 2017, which alluded to a relationship between the pair as well as a
request from him for sex. Det. Martin took photographs of the text messages

as well as the contact information stored for “Mac.” She confirmed with Ashley

and Nunn that the phone number belonged to Phagan. She also entered the

phone number in the search bar on Facebook and concluded the number

belonged to Phagan.

      Following the interview with Ashley, Det. Martin, accompanied by

Captain Ryan Norman and Captain Jesse Riddle, interviewed Phagan at the

Sheriff’s Department in Johnson County, Illinois. The interview was not

recorded2 nor was there documentation of any waiver by Phagan of his Miranda

rights, but a report of the interview was completed the same day. Det. Martin

testified Captain Norman read Phagan his rights and he agreed to speak with

the officers, a point confirmed in later testimony by both Captains Riddle and

Norman. Phagan denied the allegations several times before admitting the oral

sex and sexual intercourse did happen on the same day as back-to-back

occurrences. He stated Ashley came on to him while he was sitting on the

couch and, although he knew it was wrong and he felt badly about it, he went

forward with the sexual contact.

      At trial, Phagan testified in his own defense. He admitted some people

called him “Mac.” He generally denied having any sexual contact with Ashley,

denied sending her any text messages, and denied making any admissions to



      2 Det. Martin testified she believed Illinois laws prohibited recording interviews
without first obtaining consent from the interviewee. For reasons unestablished in the
record, Det. Martin chose not to seek Phagan’s consent.


                                           3
Det. Martin during his interview. On cross-examination, the prosecution asked

Phagan if he believed there was a conspiracy against him and whether Ashley

and the three officers were lying, a line of questioning which drew a mistrial

motion from the defense. The trial court denied the motion but agreed to

admonish the jury.3 Three additional defense witnesses described Ashley as a

dishonest person with a reputation for lying.

      The jury convicted Phagan of one count of rape and one count of sodomy,

both in the second degree, based on the occurrences in July 2016. He was

acquitted of an additional count of rape in the second degree and a count of

sodomy in the third degree. The jury fixed his punishment at ten years for

each count to run consecutively for a total of twenty years’ imprisonment. This

appeal followed.

      Phagan presents three allegations of error in seeking reversal. First, he

contends the trial court erred in admitting the text messages from Ashley’s

phone into evidence without proper authentication. Next, he argues the trial

court erred in denying his motion for a mistrial. Finally, he asserts palpable

error occurred during closing argument when the prosecution discussed the

confession he gave Det. Martin in the absence of a recording or written

statement memorializing the interview.

      First, Phagan asserts the trial court should not have admitted text

messages to which he claimed he was not a party to and which he argued were



      3 The trial court gave a second admonition shortly following the first, after
defense counsel voiced a concern the initial admonishment was confusing and
requested a more specific statement from the court.
                                            4
improperly authenticated. He contends Det. Martin did not sufficiently

investigate the source of the number sending the messages to Ashley, nothing

in those messages indicated who the sender actually was, and only Ashley

stated they came from him.

      Here, the Commonwealth sought to introduce a text message thread

alleged to be between Phagan and Ashley. Commonwealth’s Exhibit 1 is a

photograph taken by Det. Martin of the contact information for “Mac” on

Ashley’s phone. Commonwealth’s Exhibits 2 and 3 are photographs of the text

messages in question. Ashley testified the photographs depicted the

conversation between herself and Phagan from October 29, 2017, and she

knew they were from him because she had previously received messages from

him via the same phone number. She identified the contact information for

“Mac” as belonging to Phagan. Det. Martin was permitted to read the messages

to the jury and the photographs were admitted into evidence. For his part,

Phagan disputed sending the messages. As below, he argues records from the

telephone company were required to properly authenticate the text messages.

We disagree.

      Writings must be authenticated to be admissible but the

Commonwealth’s burden under Kentucky Rules of Evidence (KRE) 901 to

authenticate a writing is “slight,” requiring only a “prima facie showing.”

Ordway v. Commonwealth, 352 S.W.3d 584, 593 (Ky. 2011) (citing Sanders v.

Commonwealth, 301 S.W.3d 497, 501 (Ky. 2010)). “Typically, the foundational

authenticity of a writing can be laid simply by the testimony of someone


                                        5
personally familiar with the writing or by the contents and characteristics of

the writing itself.” Brafman v. Commonwealth, 612 S.W.3d 850, 866 (Ky. 2020)

(citing KRE 901(b)(1) and (4)). “Under KRE 901(b), the most common way to

authenticate an item is through testimony of a witness that it is ‘what it is

claimed to be.’” Kays v. Commonwealth, 505 S.W.3d 260, 270 (Ky. App. 2016).

“Exercising its considerable discretion, a trial court may admit a piece of

evidence solely on the basis of testimony from a knowledgeable person that the

item is what it purports to be and its condition has been substantially

unchanged.” Id. (citing Grundy v. Commonwealth, 25 S.W.3d 76, 80 (Ky.

2000). We review decisions regarding authentication of evidence for an abuse

of discretion. Brafman, 612 S.W.3d at 866. An abuse of discretion occurs

when a trial court’s decision is “arbitrary, unreasonable, unfair, or

unsupported by legal principles.” Commonwealth v. English, 993 S.W.2d 941,

945 (Ky. 1999). Absent such a showing, a trial court’s determination will not

be disturbed. Matthews v. Commonwealth, 163 S.W.3d 11, 19 (Ky. 2005).

      As a party to the conversation, Ashley was knowledgeable of the contents

of the contested text message thread and Phagan’s contact information stored

in her phone. Ashley stated Phagan had previously given her his phone

number and she had stored it as “Mac” with a moneybag emoji beside the

name. The photographs indicated “Mac” was the sender and Ashley was the

recipient of the contested text messages, a time stamp appeared at the top of

the thread, and the messages referred to similar sexual activity which was the

subject of the charges being tried. Ashley’s testimony regarding the text


                                        6
message thread was sufficient for authentication purposes. Kays, 505 S.W.3d

at 270. Further, Det. Martin confirmed the number shown in Commonwealth’s

Exhibit 1 for “Mac” was the same number Nunn—Phagan’s girlfriend—used to

contact Phagan. Unlike the situation presented in Brafman, the

Commonwealth adduced more than just Ashley’s bare assertion the messages

came from Phagan and no reasonable assertion was presented that the

messages had been fabricated or altered. As such, we discern no abuse of

discretion by the trial court in admitting the photographs and contents of the

text message thread.

      Second, Phagan argues the trial court should have granted his motion for

a mistrial based on the Commonwealth’s questioning of him regarding the

truthfulness of other witnesses. While the Commonwealth’s questions were

clearly out of bounds, see Moss v. Commonwealth, 949 S.W.2d 579, 583 (Ky.

1997) (improper to require a witness to characterize testimony of another

witness as untrue), granting a mistrial for the Commonwealth’s mistake is not

automatic.

      “Although a trial court is vested with discretion in granting a mistrial, the

power to grant a mistrial ought to be used sparingly and only with the utmost

caution, under urgent circumstances, and for very plain and obvious causes.”

Commonwealth v. Scott, 12 S.W.3d 682, 685 (Ky. 2000) (citation omitted).

      [A] mistrial is an extreme remedy and should be resorted to only
      when there is a fundamental defect in the proceedings and there is
      a ‘manifest necessity for such an action.’ Woodard [v.
      Commonwealth], 147 S.W.3d [63,] 68 [(Ky. 2004)]. (emphasis
      added). The cause of the need for mistrial “must be of such
      character and magnitude that a litigant will be denied a fair and

                                        7
      impartial trial and the prejudicial effect can be removed in no other
      way.” Id. (emphasis added).

Commonwealth v. Padgett, 563 S.W.3d 639, 645 (Ky. 2018).

      No manifest necessity for declaring a mistrial existed here. “[A] mistrial

is acceptable only if there is an overwhelming probability that the jury will be

unable to follow the court’s admonition and a strong likelihood that the effect

of the inadmissible evidence would be devastating[.]” Id. at 647-48 (quoting

Sneed v. Burress, 500 S.W.3d 791, 805 (Ky. 2016) (Venters, J., dissenting)). A

finding of manifest necessity is precluded when viable options exist. Id.

(quoting Cardine v. Commonwealth, 283 S.W.3d 641, 650 (Ky. 2009)). One

such option is a sufficient admonition to the jury, a tack taken by the trial

court and assented to by Phagan. In fact, it was Phagan’s counsel who helped

craft the admonition.

      A jury is presumed to follow instructions to disregard erroneously

presented evidence. Alexander v. Commonwealth, 862 S.W.2d 856, 859 (Ky.

1993). This is true unless there is an overwhelming probability the jury will

not follow the admonition and the proffered evidence is likely to be devastating

to the defendant, or if the question was inflammatory or highly prejudicial.

Johnson v. Commonwealth, 105 S.W.3d 430, 441 (Ky. 2003). None of these

prerequisites exist in this case. Phagan completely denied Ashley’s allegations

and the majority of his defense centered on questioning her credibility. This

theme began in the defense’s opening statement and continued through to

closing arguments. There is absolutely no indication the jury would be unable

or unwilling to follow the trial court’s directive and, based on Phagan’s

                                        8
continual attacks on Ashley’s credibility, we cannot say the complained of

question was inflammatory or prejudicial. Thus, the curative value of the

admonition negated the need for declaring a mistrial.

      Finally, Phagan argues the Commonwealth improperly discussed facts

not in evidence during its summation. He concedes this argument is

unpreserved and seeks palpable error review under Kentucky Rules of Criminal

Procedure (RCr) 10.26. To be palpable, an error must affect the substantial

rights of the defendant and a manifest injustice must have resulted from the

error. Id. “[T]he required showing is probability of a different result or error so

fundamental as to threaten a defendant’s entitlement to due process of law.”

Martin v. Commonwealth, 207 S.W.3d 1, 3 (Ky. 2006).

      Phagan takes issue with the Commonwealth’s recitation and summary of

his confession to Det. Martin. He contends because no recording or written

statement memorializing the confession exists, there was no way for the jury to

know what questions were asked or what details were given to Phagan before

he made any incriminating admissions, which he continues to deny making.

In his estimation, because there was no recording, it is impossible to determine

whether and to what he actually confessed. Thus, he believes the

Commonwealth’s recitation and summation of the testimony was improper and

constituted prosecutorial misconduct.

      When presented with an allegation of prosecutorial misconduct, this

Court must examine the matter in the context of the overall fairness of the

trial. Murphy v. Commonwealth, 509 S.W.3d 34, 49 (Ky. 2017). To rise to the


                                         9
level of reversible error, the misconduct must be “so serious as to render the

entire trial fundamentally unfair.” Soto v. Commonwealth, 139 S.W.3d 827,

873 (Ky. 2004) (citation omitted).

         The challenged comments in the case at bar were fairly based on the

evidence presented to the jury. Save a single reference to Nunn being asleep

when the crimes occurred, a fact testified to by Ashley, the remainder of the

Commonwealth’s summary of Phagan’s confession was based on the testimony

presented by three officers based on their recollections of the interview and

Det. Martin’s contemporaneously generated report. Our review of the record

reveals no undue prejudice occurred as a result of the comments during the

Commonwealth’s closing statement. It is axiomatic that counsel may draw all

reasonable inferences from the evidence and comment thereon. Padgett v.

Commonwealth, 312 S.W.3d 336, 350 (Ky. 2010). Whether Phagan had

confessed was squarely before the jury based on Phagan’s trial strategy. It

cannot be said the jury’s verdict was swayed by the Commonwealth’s

commentary and argument regarding the contents of the confession. The trial

was not rendered unfair and thus, no error occurred, and certainly no palpable

error.

         For the foregoing reasons, the judgment of the McCracken Circuit Court

is AFFIRMED.

         All sitting. All concur.




                                        10
COUNSEL FOR APPELLANT:

Emily Holt Rhorer
Kathleen Kallaher Schmidt
Assistant Public Advocates



COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Thomas Allen Van De Rostyne
Assistant Attorney General




                               11